Citation Nr: 1127009	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  09-11 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependent's Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.  He died in December 2006.  The Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

The Appellant testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record. 

The Board notes that the Veteran an informal in December 2006.  Specifically, he filed claims for service connection for hepatitis C, rheumatoid arthritis, cirrhosis of the liver, and diabetes mellitus.  He also filed a claim for special monthly compensation for aid and attendance.  He died a few weeks later.  No development had been taken.  Thereafter, in a statement received in February 2007, and contemporaneous to her filing her informal claim for service connection for the cause of the Veteran's death, the Appellant expressed her desire to withdraw the Veteran's claims.  A claim for service connection for hepatitis C, rheumatoid arthritis, cirrhosis of the liver, and diabetes mellitus and entitlement to special monthly compensation for aid and attendance, for purposes of accrued benefits, was not received.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to DEA under 38 U.S.C.A. Chapter 35 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At her March 2011 BVA hearing, which was prior to the promulgation of a decision in the appeal, the Appellant withdrew her claim for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

DIC 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204 (2010).

At her March 2011 hearing before the Board, the Appellant, through her attorney, stated that she was withdrawing the appeal as to the issue of entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The Board finds that the Appellant's statement indicating her intention to withdraw the appeal, once transcribed as a part of the record of her hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Appellant has withdrawn her appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318, is dismissed without prejudice.


REMAND

Unfortunately, the Appellant's remaining claims must be remanded for further development. Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide her claims so that she is afforded every possible consideration.

Additional VA Opinion-  The Board notes that the RO obtained a VA medical opinion, in October 2008, concerning the cause of the Veteran's death; specifically whether his hepatitis C was related to his service.  The VA examiner considered two main in-service risk factors raised throughout the record including receiving vaccinations through inoculation guns and obtaining a tattoo.  The VA examiner commented that tattooing and body piercing activities do have a potential to transmit hepatitis C virus.  However, she added that there was no clear cut data available in the United States to indicate that individuals with these exposures alone, that is in the absence of other risk factors, are at increased risk for hepatitis C virus acquisition. 

The VA examiner summarized her findings stating that the Veteran clearly passed away from liver failure related to cirrhosis due to a combination of chronic hepatitis C virus infection and alcohol use.  She noted that the Veteran had multiple possible risk factors for hepatitis c, including a history of alcohol use, history of tattooing, history of possible cocaine use, and a history of having received vaccinations.  She reflected that there was no "definitive" evidence to suggest that vaccination with air guns used in the military in the past, in and of itself, is sufficient enough to transmit a hepatitis C virus infection.  She opined that in the presence of multiple risk factors, she was not able to determine without resorting to mere speculation the exact route of hepatitis C virus transmission.  

The Board notes that the VA examiner appears to indicate that neither tattoos nor vaccinations in and of themselves are sufficient to transmit hepatitis C.  However, she did not reflect whether these risk factors in combination with each other contributed to the Veteran's hepatitis C.  Moreover, she appears to contradict herself by initially indicating that tattooing and body piercing activities do have a potential to transmit hepatitis C virus, but then stating that there is no clear cut data available in the US to indicate that individuals with these exposures alone, that is in the absence of other risk factors, are at increased risk for hepatitis C virus acquisition.  Further, the examiner's standard of requiring "definitive" medical evidence is well-outside the evidentiary requirements for establishing service connection. 

Because VA undertook to provide the Veteran with a VA opinion, the Board must ensure that such an opinion is adequate. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Prior to obtaining an additional opinion, the Board will address several factual questions which need to be answered.  The Board notes that there appears to be a question as to whether the Veteran obtained a tattoo during service or was inoculated with the use of an air gun in service.  

With regard to the question of whether he received a tattoo in service, the Veteran's June 1971 entrance examination reflects that the section marked "identifying body marks, scars, tattoos" was circled.  However, no information was provided as to whether this referred to a body mark, scar or tattoo.  As such, the Board will presume that the Veteran did not have a tattoo when he entered service.  The Appellant testified at her March 2011 BVA hearing that the Veteran had told her he had gotten his tattoo in Vietnam, so that if he "got blown up, it would be a way to identify his body."  See BVA Hearing Transcript (T.) at 3. 

Moreover, the Board has considered an April 2008 sworn statement from H.B.L., a friend of the Veteran.  She indicated that she had known the Veteran since November 1972, and had met him because he worked with her husband in the 503rd Transportation Company in Germany.  She stated that when she had met the Veteran he had a tattoo on his left shoulder.  A January 2008 sworn statement from the Veteran's brother reflects that the Veteran did not have any tattoos at his time of entry into the Army.  He indicated that when the Veteran returned from Vietnam he had a tattoo on his upper left arm, near the shoulder.   He reported that the Veteran had indicated he had gotten his tattoo while overseas.  A separation examination made no notation of any identifying body marks, scars, or tattoos.  Nevertheless, the Board has considered a statement submitted by the Veteran in December 2006, just prior to his death, where he asserted that he had possibly contracted hepatitis C from a tattoo he had received in Saigon in 1971.  A picture of the Veteran, purportedly taken just prior to his death, shows a tattoo on his upper left arm.  Based on the credible statements of the Veteran, his wife, brother, and friend, the Board finds that the weight of the competent evidence reflects that he obtained a tattoo during service.  

With respect to obtaining vaccinations through the use of inoculation guns, the Board notes that the Veteran's immunization records show he received various vaccinations during service including smallpox, typhoid, tetanus, cholera, yellow fever, plague, adenovirus, mono flu, polio, and influenza vaccines.  Moreover, the Veteran indicated in a December 2006 statement, submitted just prior to his death, that he understood that "mass inoculations could be the cause of his hep C."  As the method of vaccination is not listed in the Veteran's service treatment records, the Board will give the Appellant the benefit of the doubt and presume that the Veteran was vaccinated with the use of an inoculation gun.

Based on these factual determinations, the VA should procure an adequate opinion concerning the Veteran's fatal hepatitis C, to include any possible causal relationship to his active service.

Clarification of Private Opinion-  The Board has additionally considered a January 2007 private statement from a Dr. Melby.  The letter indicates that the Veteran had been his patient and had suffered from hepatitis C.  He stated that it was very possible that he contracted the hepatitis C from inoculation guns that were used in the late 1960's and 1970's for vaccination in the military.  He additionally opined that it was also possible he got infected with hepatitis C from tattoo needles while in the service.  No rationale was provided for this opinion.  There is also no indication as to whether consideration was given to any other risk factor.  The statement for Dr. Melby therefore carries limited probative value.

Reference is also made a June 2006 private treatment record signed by Dr. Vogel that noted the Veteran's past medical history of hepatitis C.  Dr. Vogel indicated that there was an old record which questioned whether this was related to tattoos.  That "old record" does not appear to be on file.

On remand, the Appellant should be provided the opportunity to have Dr. Melby supplement his earlier opinion.  Further, Dr. Vogel should be contacted and asked to provide a copy of the referenced "old record" that related the Veteran's hepatitis C to his receiving a tattoo.

Social Security Administration-  The Board notes that a June 2006 private treatment record reflected that the Veteran was on disability.  It is unclear if he was in receipt of Social Security Administration (SSA) disability benefits.  Although the RO completed a February 2007 SSA inquiry regarding the Veteran's wife, an inquiry regarding the Veteran's status was not obtained.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear whether the Veteran was receiving disability benefits associated with his hepatitis C, prior to his death, the Veteran's wife should be contacted to determine whether there are potentially relevant documents.  If the Veteran was in receipt of SSA benefits associated with his hepatitis C prior to his death, these records must be obtained. 

Finally, based on the Board's decision to remand the Appellant's claim of entitlement to service connection for the cause of the Veteran's death, the Board finds that the claim of entitlement to DEA benefits under 38 U.S.C.A., Chapter 35 is inextricably intertwined with this claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are 'inextricably intertwined' when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Appellant to determine if the Veteran was in receipt of SSA disability benefits prior to his death and if so, for what disability.  If the Veteran was in receipt of SSA benefits associated with his hepatitis c  or liver disease obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.  

2.  The Appellant should be advised that the opinion that she submitted from Dr. Melby relating the Veteran's hepatitis C to in-service risk factors was deficient because of the lack of rationale.  She should be told that she may submit an addendum opinion from Dr. Melby.  She should also be advised that additional evidence from Dr. Vogel, which identifies the "old record" relating the Veteran's hepatitis C to his receiving a tattoo, would be helpful to her claim.

3.  Following the development set forth in the Remand paragraphs above, the October 2008 VA examiner is asked to once again review the claims file, and render an opinion as to the etiology of the Veteran's liver failure due to cirrhosis, due to both hepatitis and alcohol use.  The claims file, to include various Internet article submissions, must be reviewed in conjunction with rendering the requested opinion and the examiner's report must reflect that the file was reviewed.  If the October 2008 VA examiner is not available or is unable to provide an opinion, another VA examiner should render the requested opinions.  

The examiner is asked to express an opinion as to whether at least as likely as not (50 percent probability or greater) that the hepatitis C infection, which ultimately led to the Veteran's demise, was the result of the conceded in-service risk factors of obtaining a tattoo and receiving vaccinations through inoculation guns.  The significance, if any, of any post-service risk factors should be discussed as well.

The rationale for all opinions, with citation to relevant medical findings, must be given.  If the requested opinion cannot be rendered without resorting to speculation, the examiner should so indicate and must provide an explanation for the reason such opinion cannot be reached.

4.  Then, the RO should readjudicate the claims. If such action does not resolve a claim, a supplemental statement of the case (SSOC) should be issued to the Appellant and her representative.  An appropriate period of time should be allowed for response. Thereafter, these claims should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


